Curia, Per Williams, Ch. J.
There is no rule requiring a
party to file in the clerk’s office original papers used by him at the trial in the court below. The party excepting must see to it, at his peril, that he has copies to furnish to the court, and, for that purpose, may have access to the papers used on the trial, on application to the opposite party, or his counsel. If a personal inspection of original papers become necessary in this court, the party having them in his possession must produce them, on receiving reasonable notice before the sitting of the court.